Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 5, 6, 10, 11, 12, 13, 14 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer (US 2009/0136328) in view of Woodtli (US 2014/0088748).
	With respect to claims 1, 2, 3, 5, 6, 10, 11, 12, 13 & 14, Schafer discloses-
a workstation having a working level 46, a manual stacking station 42 (or 444) and two object supplies comprising a first object supply 22 and a second object supply 24, wherein two object supplies and a manual stacking station are in a linear arrangement (FIG. 2) with object supplies on opposite sides of a manual stacking station;
a support 50 (or 60) disposed between each object supply and a manual stacking station in a working level;
a computer system configured to predetermine a spatial arrangement on a pallet according to an order listing of objects (paras. 8-10);
wherein an object delivering mechanism  is configured to deliver objects to a workstation in sequence based on a spatial arrangement, and wherein a workstation is configured for manual placement of each object at a position according to a predetermined spatial arrangement in a stack being formed on a pallet.
Schafer does not disclose an autonomous mobile robot and/or an automated guided vehicle configured to automatically deliver objects [to] a work station. Woodtli discloses an autonomous transport vehicle 8 (FIG. 3b), e.g. autonomous mobile robot and/or an automated guided vehicle, configured to automatically deliver objects 14 [to] a work station 4. Woodtli further teaches that according to a “removal order” autonomous transport vehicles are configured to deliver objects to a workstation in sequence based on a spatial arrangement. (Paras. 27, 72-74) Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Schafer to include an autonomous mobile robot and/or an automated guided vehicle configured to automatically deliver objects [to] a work station, wherein an object delivering mechanism  is configured to deliver objects to a workstation in sequence based on a spatial arrangement, as taught by Woodtli, because  warehouses otherwise “can be built spatially cramped since the order picker does not have to drive or walk through the individual rack aisles any longer.” Thus, 
autonomous mobile robot and/or an automated guided vehicle free up space for order pickers.
	With respect to claim 18, Schafer discloses “a display can be provided as well, which indicates the number of articles to be picked as well as the lift from which articles have to be picked.” (Para. 93)
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer in view of Woodtli and further in view of Watson (US 7,033,130) which discloses a supply level 23, 53 arranged below a working level 20. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Schafer to include a supply level arranged below a working level, as taught by Watson, thereby accommodating pallets of varying dimensions and shapes which otherwise are not easily processed in automatic unloaders.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer in view of Woodtli and further in view of Bohnenberg (EP 2 918 524).
Schafer discloses a support comprising conveyors 64 and does not disclose ball conveyors. Bohnenberg discloses a support 24, 26 that comprise “rollers, ball rollers or all-side rollers formed bearing surfaces.” Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Schafer to include ball conveyors, as taught by Bohnenberg, thereby making handling of palletized good suitable for “separating” and “turning”.
Allowable Subject Matter
Claims 4, 8, 15, 16, 17 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY W ADAMS/Primary Examiner, Art Unit 3652